Citation Nr: 1404148	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for loss of vision in the left eye, to include as due to glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit currently sought on appeal.  Jurisdiction was subsequently transferred to the Regional Office in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffered an eye injury when he was spraying chemicals and gasses in Vietnam to "burn the grass and other weeds" and some of the "spray came back into [his] face."  He stated that he went to a hospital to have his eyes washed out.  During a hearing at the Regional Office in October 2010, the Veteran asserted that after spraying the grass and weeds with JP-4, they "set that on fire, with flares."  He believed the "flare and the fire was what's caused the deterioration of the nerve endings."  Notwithstanding his competent statements with respect to this event, as well it being plausible, service treatment records show that the Veteran was evaluated for complaints of "blurred vision" in October 1967, and that, on his separation report of medical history from October 1970, he reported a history of eye trouble, noting that he's worn "glasses 8 months for reading."

Under the circumstances, the Board finds that the Veteran should be afforded a proper examination of his left eye in order to obtain an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  Then obtain any outstanding VA eye treatment records from the Indianapolis VAMC from April 2011 to the present.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed left eye vision disorder.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's left eye disorder had its onset in service or is otherwise etiologically related to his active service.  The examiner should discuss the clinical significance of the Veteran's complaints of blurred vision in service.  The Veteran's history of being sprayed in the face by some sort of jet fuel (JP-4), herbicide, or combination, and having to have his eyes washed out, should be accepted as plausible.  

A rationale for the requested opinion should be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

